DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/755,643 filed on April 13, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on April 13, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising a buffer layer on the flexible base substrate and continuously extending from the display area into the peripheral area, comprising a first portion substantially extending throughout the display area and a second portion in the peripheral area, the first portion and the second portion being parts of an integral layer; an organic insulating layer substantially extending throughout but limited in the display area and on a side of the buffer layer away from the flexible base substrate; an inorganic insulating layer limited in the peripheral area and on a side of the buffer layer away from the flexible base substrate.
Regarding claim 11, the prior art fails to disclose the method of claim 11 comprising forming a buffer layer on a flexible base substrate and continuously extending from the display area into the peripheral area, the buffer layer being formed as an integral layer comprising a first portion substantially extending throughout the display area and a second portion in the peripheral area; forming an organic insulating layer substantially extending throughout the display area and on a side of the buffer layer away from the flexible base substrate, the organic insulating layer being formed to be limited in the display area; forming an inorganic insulating layer on a side of the buffer layer away from the flexible base substrate, the inorganic insulating layer being formed to be limited in the peripheral area.
Claims 2-10 and 12-20 depend directly or indirectly on claims 1 or 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893